Citation Nr: 0114546	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  99-14 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 23, 
1992 for the grant of a 10 percent evaluation for service-
connected residuals of a shell-fragment wound to the right 
lower extremity (Muscle Group (MG) XIII). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO).  In that decision, inter alia, the RO 
implemented an Order issued by the Board in a July 1997 
decision and increased the disability evaluation of the 
veteran's service-connected residuals of a shell-fragment 
wound to the right lower extremity (Muscle Group (MG) XIII) 
from a noncompensable rating to a 10 percent rating.  The RO 
assigned September 23, 1992 as the effective date of that 
award.  The veteran has perfected an appeal of that effective 
date.  

During the course of the development of the current appeal, 
the veteran had asserted a claim of entitlement to service 
connection for tremors.  In a statement submitted on December 
1, 1999, however, the veteran withdrew that claim.  


FINDINGS OF FACT

1.  On July 26, 1989, the RO notified the veteran of the 
denial of his claim for an increased evaluation of his 
service-connected residuals of a shell-fragment wound to the 
right lower extremity (Muscle Group XIII).  The veteran did 
not file a notice of disagreement within one year following 
the date of that decision.

2.  On September 23, 1992, the veteran filed a claim for an 
increased rating for service-connected residuals of a shell-
fragment wound to the right lower extremity (Muscle Group 
XIII).  In an August 1997 rating decision, a 10 percent 
disability evaluation was assigned for that disorder, 
effective from September 23, 1992.  




CONCLUSION OF LAW

The criteria for an effective date prior to September 23, 
1992 have not been met for the assignment of a 10 percent 
evaluation for residuals of a shell-fragment wound to the 
right lower extremity (Muscle Group XIII).  38 U.S.C.A. 
§§ 1155, 5101(a), 5110 (West 1991); 38 C.F.R. §§ 3.1(p), 
3.151(a), 3.400, 20.200 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a December 1947 rating decision, service connection was 
granted for scars to the right upper arm and right thigh, 
residuals of gunshot wounds, and evaluated as zero percent 
disabling, effective from the day following the veteran's 
separation from service, September 14, 1945.  The veteran did 
not thereafter file a notice of disagreement with the 
evaluation assigned.  

In a November 1981 rating decision, in pertinent part, the 
veteran's service-connected scar of the right leg, as a 
residual of a shell fragment wound, was set out as separate 
and apart from the service-connected scar of the right arm, 
as a residual of a gun shot wound.  In the decision, the RO 
explained that the veteran had submitted no evidence that 
indicated that these disabilities had increased in severity 
beyond the percentages currently assigned.  Each such scar 
disability was assigned a separate zero percent evaluation, 
effective from September 14, 1945.  In the same decision, 
service connection was denied for several other disorders.  
The veteran was provided notice of this rating decision in a 
letter dated November 18, 1981.  

On July 2, 1984, a letter from the veteran dated April 12, 
1984 was received by the RO.  The letter was introduced by a 
cover statement, VA Form 21-4138, in which the veteran noted 
that he wished to have the attached documents and letter 
added to his VA claims file to become a part of his permanent 
record.  In the April 12, 1984 letter, the veteran stated 
that he was writing in reference to the November 18, 1981 
letter from the RO.  The veteran explained that "[e]ven 
though a considerable amount of time has elapsed, I am 
anxious to get my military record complete.  I am listing 
facts below to better complete my records in the Marines 
Corps."  The letter went on to list wounds and injuries that 
the veteran reported he had received while in service.  
Included amongst these was a reference to the "scar on the 
right leg, residuals of several fragment wounds."  The 
veteran explained that he had had "severe pain in [his] 
right leg for a number of years and it gets worse."  
Following several paragraphs concerning other wounds, the 
veteran stated that he had not received any of the medals 
that he was to receive.  He noted that the statements were 
being submitted to the Records Department for information to 
update his records.  He concluded by stating that he was 
"look[ing] forward to any additional medals or other 
materials" that were due to him.  

On April 27, 1989, a statement dated April 25, 1989, was 
received by the RO from the veteran's service representative.  
The statement directed that it be considered an informal 
claim for benefits, including an increase in service-
connected disability benefits currently being received.  On 
the same day, a statement was received from the veteran dated 
April 18, 1989, in which he requested, in pertinent part, a 
"desire to reopen his claim for service connection for the 
following conditions:  right thigh shrapnel injury . . . . 
."  The veteran requested a compensation examination.  

On May 11, 1989, the RO directed a letter to the veteran 
requesting medical evidence to support his claim that his 
service-connected condition is more disabling than previously 
rated.  The veteran was given 60 days to respond.  On June 
26, 1989, the RO directed a letter to the veteran stating 
that his claim was being disallowed because of his failure to 
submit the requested supporting evidence.  The veteran was 
reminded that he could still submit evidence but that it must 
be received before May 11, 1990 in order to be paid prior to 
the receipt of any such evidence.  The veteran was provided 
notice of his rights to appeal.  

On September 23, 1992, a claim was received from the veteran 
requesting re-evaluation of his service-connected 
disabilities.  He stated, in pertinent part, that his shell 
fragment wound of the right thigh was becoming much worse, 
and that he was being treated by a named physician.  In a 
February 1993 rating decision, the RO denied the veteran's 
claim for an increase.  The veteran perfected an appeal of 
that decision and in July 1997, the Board granted the 
veteran's appeal and increased the disability evaluation of 
the veteran's service-connected residuals of a shell-fragment 
wound to the right lower extremity (Muscle Group (MG) XIII) 
from a noncompensable rating to a 10 percent rating.  In an 
August 1997 rating decision, the RO assigned the date of the 
veteran's claim, September 23, 1992, as the effective date of 
that award for an increased evaluation.  The veteran 
perfected an appeal as the effective date of the award of the 
10 percent disability evaluation for his right lower 
extremity disability.  

Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2000).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified.  38 C.F.R. § 3.155 
(2000). 

The effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r) (2000).  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  That is, "evidence in a claimant's file which 
demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v Derwinski, 3 Vet. App. 129, 
135 (1992).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200 (2000). 

A claim which has been allowed or disallowed by the RO 
becomes final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. §§ 3.160(c), 
20.1103 (2000).  The filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.  38 C.F.R. § 20.304 (2000).

As noted, the veteran has challenged the effective date of 
the award of the 10 percent disability evaluation for his 
right lower extremity disability.  It is his basic contention 
that his letter dated April 12, 1984, and received by the RO 
on July 2, 1984, was in fact a claim for an increased 
disability evaluation for his right lower extremity 
disability.  He argues that the RO failed to take any action 
on the claim, and it therefore remained pending until the 
time that he was granted the 10 percent evaluation by the 
Board in 1997.  He asserts that the effective date of that 
award should therefore be the date of the receipt of the 
unanswered claim, July 2, 1984.  

First, in answer to the allegations regarding the veteran's 
April 1984 letter, it is noted that the veteran's expressed 
purpose for the letter was to update his military records, 
ostensibly to determine whether he would be due "any 
additional medals or other materials" that he had not 
received.  There is no indication, expressed or implied, that 
the veteran was "requesting a determination of entitlement 
or evidencing a belief in entitlement to a benefit."  38 
C.F.R. § 3.1(p) (2000).  Nor was there any indication in the 
April 1984 communication of an intent to apply for one or 
more benefits; nor was there an identification of which 
benefit, if any, was being sought.  38 C.F.R. § 3.155 (2000).  
The Board finds therefore, that the April 1984 letter to the 
RO from the veteran was neither a formal nor an informal 
claim for any benefit administered by the VA, including a 
claim for an increased rating for his service-connected right 
lower extremity disability.  

Second, even if the material submitted by the veteran on July 
2, 1984 were to be construed as a claim, his efforts to 
establish that date as the effective date of his increased 
evaluation for his right lower extremity disorder would still 
fail.  Significantly, in May 1989, the RO had asked the 
veteran to submit evidence to support his April 1989 request 
for increased benefits for his service-connected right lower 
extremity disorder.  The veteran failed to respond, and his 
April 1989 claim was denied by the RO in a July 1989 
decision.  The veteran did not file a notice of disagreement 
to this decision and it became final.  38 U.S.C.A. § 4105(c) 
(West 1989); 38 C.F.R. § 19.153 (1989).  Thus, the July 1984 
communication from the veteran (if it were to be construed as 
a claim for increased benefits) would necessarily have been 
enveloped in and superceded by the subsequent denial of those 
benefits in July 1989, a decision that has become final.  

The next communication of any kind received by the RO on the 
issue of an increased rating for the veteran's service-
connected right lower extremity disorder (including any 
medical evidence) was the claim filed by the veteran on 
September 23, 1992.  The Board finds that until the filing of 
that claim, it was not factually ascertainable from the 
evidence of record, that the veteran's service-connected 
residuals of a shell-fragment wound to the right lower 
extremity (Muscle Group XIII) had increased in severity over 
that manifested at the time of the December 1947 rating 
decision.  Consequently, the veteran is not entitled to an 
effective date for the grant of the 10 percent evaluation for 
service-connected residuals of a shell-fragment wound to the 
right lower extremity (Muscle Group XIII) prior to September 
23, 1992, the date he filed his reopened/increased rating 
claim.  The decision of the RO is affirmed on that basis.  




ORDER

Entitlement to an effective date earlier than September 23, 
1992 for the assignment of a 10 percent evaluation for 
residuals of a shell-fragment wound to the right lower 
extremity (Muscle Group XIII) is denied.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

